Citation Nr: 0835142	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  07-21 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for claimed bilateral 
hearing loss (BHL)


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1959 to 
July 1959 and from October 1961 to August 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 RO rating decision.  

The veteran was scheduled to testify before a Veterans Law 
Judge in a hearing at the RO in September 2006, but failed to 
appear without explanation.  His request for hearing is 
accordingly deemed to have been withdrawn.   See 38 C.F.R. § 
20.704(d).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


REMAND

The veteran has presented private and VA audiological records 
showing a current hearing loss.  The veteran has also 
asserted that he was exposed to acoustic trauma in service 
when two tanks fired simultaneously while he was standing 
between them.  He has accordingly presented a prima facie 
case for service connection.  

The veteran's service treatment records (STR) do not document 
that the veteran sought treatment for this trauma.  However, 
the veteran's STR show some evidence consistent with his 
assertion.  First, in a June 1962 separation self-report of 
medical history, the veteran marked "yes" to indicate that 
he had experienced "ear, nose or throat trouble."  
Additionally, a separation physical from June 1962 shows some 
evidence of acoustic trauma.  

The evidence of a current hearing loss disability (i.e., one 
meeting the requirements of section 3.385) and a medically 
sound basis for attributing such disability to service may 
serve as a basis for a grant of service connection for 
hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).   

In this case, given the evidence of acoustic trauma in 
service and the evidence of current bilateral sensorineural 
hearing loss (SNHL), the Board finds that medical findings as 
to whether the veteran currently has a qualifying hearing 
loss due to an event or incident of his military service are 
needed.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  

Hence, the RO should arrange for the veteran to undergo a VA 
examination to determine the nature and likely etiology of 
the claimed hearing disability.  

The veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  

If the veteran fails to report to the scheduled examination, 
the RO should obtain and associate with the claims file a 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility at which the examination is 
to take place.  

Prior to arranging for the veteran to undergo VA examination, 
the RO should give the veteran another opportunity to present 
information and evidence pertinent to his claim of service 
connection for bilateral hearing loss.  

The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  The RO should 
request that the veteran furnish all evidence in his 
possession, and ensure that its letter meets the notice 
requirements of Dingess/Hartman, 19 Vet App 473 (2006), as 
regards the five elements of a claim for service connection, 
as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by VCAA.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claims remaining on appeal.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)  

1.  The RO should take appropriate steps 
to send the veteran and his 
representative a letter requesting that 
the veteran provide sufficient 
information, and if necessary, signed 
authorization, to enable it to obtain any 
additional evidence pertaining to the 
claim on appeal. The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  

The RO should ensure that its notice to 
the veteran meets the requirements of 
Dingess/Hartman, as regards the five 
elements of a claim for service 
connection, as appropriate.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2004).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

3.  After all records and responses 
received have been associated with the 
claims file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
a VA evaluation to determine the nature 
and likely etiology of the claimed 
hearing loss.  

The entire claims file must be made 
available to the examiner designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  

All appropriate tests and studies (to 
include audiometry, and speech 
discrimination testing, for each ear) 
should be accomplished and all clinical 
findings should be reported in detail.  

Based on the audiometry test results, the 
examiner should specifically indicate 
whether the veteran currently has hearing 
loss, in each ear, to an extent 
recognized as a disability for VA 
purposes (i.e., an auditory threshold in 
any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz of 40 decibels or 
greater; or an auditory threshold for at 
least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz of 26 decibels 
or greater; or speech recognition scores 
using the Maryland CNC Test of less than 
94 percent.)  

The examiner should render an opinion, 
consistent with sound medical judgment, 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that the veteran's hearing 
loss disability is the result of an in-
service event, to particularly include 
noise exposure, or other incident of his 
service.  If the examiner cannot provide 
such an opinion without resorting to 
speculation he or she should so indicate.  
 
The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.  

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

5.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim of service 
connection for bilateral hearing loss in 
light of all pertinent evidence and legal 
authority and addressing all relevant 
theories of entitlement.  If any benefit 
sought on appeal remains denied, the RO 
should furnish to the veteran and his 
representative an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
need take no further action until otherwise notified, but he 
has the right to submit additional evidence and argument 
during the appropriate time period.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


